_


h
        OFFICE   OF THE AlTORNEY    GENERAL   OF TEXAS

:                          AUSTIN
or a&de exsurmion was not on Ykte business, but upon 8
tdseltm or for raamtw prsons1    to tbo ostpzoycte. so tar
an appear6 Prom the oxpensa acoaunt, tltoreforo, the QX-
pamoa di6allorad uero nut incuW      ~&ii0 on state buti-
w,     oud the Gwiptrollwr PP~ not onWtii&WwTe-
puirod by leu to r#use pqmant.
            Lt ls   of
                  Tut importw~ee in tbla   aonn4wfion that s
the   stata%Qxjieasem dgbt
                        or would bars bwa lntnrrrsd in the’
mabomb     Une 0P travel from &will0     to Austin. It 2s
mutriaLoat t% po&nt out that they were tm so lnaurmd;
tbnt oxyonmealn%urr%d in the rooroxmble ‘Line %f travel
at-%in%urmd w     trav?iIlag on St8te~m buslnema, whir0
expen~r in%urr%d %uts$g~ the reasonable liae ef’ travel
are not iwtlm  tile   tmwoiing on statoh bumine0~.